internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-122316-01 date date number release date index number legend x shareholders state ira a date date date date dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting inadvertent invalid election relief under sec_1362 of the internal_revenue_code facts the following facts were represented x was incorporated on date under the laws of state x elected to be an s_corporation effective date in date during a routine operational and planning meeting it was discovered plr-122316-01 that some of the shares of x were owned by an individual_retirement_account ira an ineligible shareholder upon this discovery x’s management consulted with its accounting firm to ascertain a resolution to the shareholder eligibility problem it was decided that a taxable ira distribution was the most expeditious recourse thus on date the x stock held by the ira was distributed to a in a taxable transaction subsequently x submitted this ruling_request for inadvertent invalid election relief under sec_1362 x represents that it intended to be taxed as an s_corporation effective for date and that the ineffectiveness of the s election was not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual revrul_92_73 1992_2_cb_224 holds that a_trust that qualifies as an individual_retirement_account under sec_408 is not a permitted shareholder of an s_corporation under sec_1361 sec_1362 provides that an election to be treated as a subchapter_s_corporation terminates whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation under sec_1362 the termination is effective on and after the date the s_corporation ceases to meet the requirements of a small_business_corporation sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in the effectiveness were inadvertent no later than a reasonable period of time after discovery of the ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then plr-122316-01 notwithstanding the circumstances resulting in the inefectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election was ineffective for the taxable_year beginning date because the ira was an ineligible shareholder we also conclude that the ineffectiveness of x’s s_corporation_election constituted an inadvertent invalid election within the meaning of sec_1362 consequently under sec_1362 x will be treated as being an s_corporation effective date and thereafter provided x’s election to be an s_corporation was not otherwise invalid and provided that the election was not terminated under sec_1362 during the period from date to date a will be treated as the owner of the x stock held by ira accordingly this individual and x’s other shareholders must include their pro_rata share of the separately and non-separately computed items as provided in sec_1366 make adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided by sec_1368 if x ira a or any of x’s other shareholders fails to treat themselves as described above this ruling shall be null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed regarding the eligibility of x to have elected under sec_1362 to be an s_corporation under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
